DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-17 are objected to because of the following informalities:
Claim 1 recites “along pathway”. This should recite “along a pathway”.
Claim 4 recites “toidentify”. This should recite “to identify”.
Claim 5 recites “with the restricted area”. This should recite “within the restricted area”.
Claim 12 recites “along pathway”. This should recite “along a pathway”.
Claim 15 recites “with the restricted area”. This should recite “within the restricted area”.
Claim 17 recites “through pathway”. This should recite “through a pathway”.
Claims 2-3, 6-11, 13-14, and 16 are objected to on the basis of their dependency to objected independent claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
(1) “response path generator operable to” in at least claim 1
(2) “interface device… operable to” in at least claim 1
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Specifically, corresponding structure in the specification includes:
(1) ¶26 “Additionally, the memory component may be configured to store operating logic 118 and a response path generator 120 (each of which may be embodied as a computer program (i.e., computer readable instructions), firmware, or hardware, as an example).” 
(2) ¶29 “the control station 110 may include input/output hardware 112, which may include a monitor, keyboard, mouse, printer, camera, microphone, speaker, and/or other device for receiving, sending, and/or presenting data. For example, the input/output hardware 112 may include the interface device 140.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first 
paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
“When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under section 112(a). See MPEP § 2163.03, subsection VI”. See MPEP 2181 II B. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 and similarly 15 recites “determine the target path through the pathway such that the target path maintains a distance from the storage location”. The metes and bounds of what is, and is not required in the limitation “maintains a distance”, is unclear and indefinite. It is unclear and indefinite since the language requires the target path is always a particular distance from the storage location (i.e., “maintains”). However, the specification and the remaining claim limitations indicate that this is not the case. Does Applicant intend to require that the target path must not come within a threshold distance of the storage location? It is recommended to clarify the claim language to overcome the ambiguity. 
Claims 1-6 and 12-15 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Claims 1-6 and 12-15 recite limitation (1) and fail to disclose sufficient structure in the specification due to claiming structure as being hardware or software (¶26 “Additionally, the memory component may be configured to store operating logic 118 and a response path generator 120 (each of which may be embodied as a computer program (i.e., computer readable instructions), firmware, or hardware, as an example).”). Claims 7-11 and 16 are rejected on the basis of their dependency to rejected independent claims.	
Moreover, the understanding of one of ordinary skill in the art does not relieve the Applicant from the duty for the specification to disclose a sufficiently definite structure for a corresponding claim term.  See MPEP 2181, IA (“For example, in Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007), put the point this way: "The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure”). 
If the specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). See MPEP 2163.03, section VI. 
Applicant may: 
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funk (US20180181091A1)(hereinafter “Funk”).
With respect to claim 1,
An emergency responder guidance system for directing emergency responder vehicles in a restricted area, the system comprising:  (Funk ¶246 “based on detection of signs of disaster including , but not limited to at least one of a tornado , flooding , lightning storms , hurricanes , blizzards, fires, smog, meteor impact, airplane crash, automobile accident, construction accident, train accident, building collapse, dam breach, or terrorist attack, and / or the like, autonomously controlling, with the computing system, each of the identified one or more devices to perform the one or more tasks ( at block 1316 ) might comprise autonomously con trolling , with the computing system, each of the at least one of the navigation system disposed in each of the one or more vehicles travelling on the roadway, the navigation system disposed in each of the one or more emergency response vehicles, the one or more traffic control signal devices , the one or more news media access devices, the one or more user devices associated with each of the one or more residents of the population area, the one or more electronic billboards , the one or more digital street signs, or the one or more display devices disposed through the population area to direct emergency response teams to locations of the disaster while directing residents and other people away from the disaster”)
a sensor device, (Funk ¶55 “implement emergency response measures in response to at least one of fire or gas contamination at the customer premises . The one or more first sensors of the two or more IoT - capable devices might each comprise one or more temperature sensors , one or more air quality sensors , one or more flame detectors , one or more carbon monoxide sensors , one or more smoke detectors , one or more airflow sensors , one or more humidity sensors , one or more cameras , or one or more motion detectors , and / or the like”)
an interface device, (Funk ¶29 “IoT human interface device might comprise one or more of the aforementioned IoT capable sensors”)
or both, (Funk ¶29 “IoT human interface device might comprise one or more of the aforementioned IoT capable sensors”; Funk Fig. 15 “IoT-Capable Device”, “IoT-Capable Sensor”)
disposed in the restricted area (Funk ¶27 “the customer premises might comprise a home, building, or other customer premises structure (e.g., business premises, commercial office, school, industrial building, etc.), and/or the like. The computing system associated with implementing smart home, building, or customer premises functionality, in some cases , might include, without limitation, at least one of an IoT human interface device”; Funk ¶29 “, the IoT - capable devices or household devices might comprise one or more of the aforementioned IoT - capable sensors”; Funk ¶141 “a customer premises 200… in which might comprise… control or management nodes 255 (including, without limitation, IoT human interface devices… and/or the like”; Funk ¶142 “the control or management nodes 255… which might be IoT-capable versions of such devices and systems, and/or with IoT-capable sensors that might be embodied within on or more of these devices or systems”)
and operable to provide an indication of an emergency condition in the restricted area; (Funk ¶164 “perform one or more tasks ( at block 440 ) might comprise autonomously controlling , with the computing system , each of the identified one or more household devices to implement emergency response measures in response to at least one of fire or gas contamination at the customer premises ( block 480 )”; Funk ¶165 “in response to detecting fire within the customer premises , using at least one of the one or more temperature sensors , the one or more air quality sensors , the one or more flame detectors , the one or more carbon monoxide sensors , the one or more smoke detectors , the one or more airflow sensors , the one or more humidity sensors , the one or more cameras , or the one or more motion detectors , and / or the like”)
a plurality of visual indicators each disposed at a plurality of different locations along pathway of the restricted area; (Funk ¶109 “performing corresponding at least one of autonomously controlling , with the computing system , the one or more street lamps to turn on above and ahead of a predicted path of each of one or more vehicles and to turn off a predetermined number of street lamps behind the predicted path of each of the one or more vehicles ; autonomously controlling , with the computing system , the one or more traffic control signal devices to allow a greater number of vehicles to continue past an intersection based on the predicted path of each of the greater number of vehicles while stopping a lesser number of vehicles moving along a cross - direction of the intersection for a predetermined period based on the predicted path of each of the lesser number of vehicles ; or autonomously controlling , with the computing system , the one or more dynamic lane change markers on the one or more roadways to dynamically change lane markers to control flow of the one or more vehicles along the one or more roadways”; Funk ¶244 “sending control instructions to the one or more traffic control signal devices along the one or more roadways to change the traffic control signals along particular directions at particular intersections (block 1326), dynamically changing lane markers along the one or more roadways (block 1328; as described in detail above with respect to FIGS. 8-10), or rerouting a first set of vehicles along a first alternate or alternative path while rerouting a second set of vehicles along a second alternate or alternative path and so on (block 1330).”; Funk Fig 13C, 1316 “Autonomously control, with the computing system, each of the identified one or more devices to perform one or more tasks, IJ based on the determined one or more first actions to be taken”; Funk ¶246 “Turning to Fig. 13C… the identified one or more devices might include… one or more traffic control signal devices… one or more electronic billboards, one or more digital street signs, or one or more display devices disposed through the population area”)
and a response path generator1 communicatively coupled with the sensor device, (Funk ¶249 “might comprise performing corresponding at least one of autonomously controlling, with the computing system, the one or more street lamps to turn on above and ahead of a predicted path of each of one or more vehicles block 1348), autonomously controlling, with the computing system, the one or more traffic control signal devices to allow a greater number of vehicles to continue past an intersection based on the predicted path of each of the greater number of vehicles while stopping a lesser number of vehicles moving along a cross-direction of the intersection for a predetermined period based on the predicted path of each of the lesser number of vehicles (block 1350),”)
 the interface device, 
or both, (Funk Fig 13C, 1316 “Autonomously control, with the computing system, each of the identified one or more devices to perform one or more tasks, based on the determined one or more first actions to be taken”; Funk ¶246 “Turning to Fig. 13C… the identified one or more devices might include… 
one or more traffic control signal devices… one or more electronic billboards, one or more digital street signs, or one or more display devices disposed through the population area”; Funk Fig. 13C, 1336 “Based on detection of signs of disaster comprising at least one of a tornado, flooding, lightning storms, hurricanes, blizzards, fires, smog, meteor impact, airplane crash, automobile accident, construction accident, train accident, building collapse, dam breach, or terrorist attack, etc., autonomously control, with the computing system, each of the at least one of the navigation system disposed in each of the one or more vehicles travelling on the roadway, the navigation system disposed in each of the one or more emergency response vehicles, the one or more traffic control signal devices, the one or more news media access devices, the one or more user devices associated with each of the one or more residents of the population area, the one or more electronic billboards, the one or more digital street signs, or the one or more display devices disposed through the population area to direct emergency response teams to locations of the disaster while directing residents and other people away from the disaster”; Funk ¶248 “the identified one or more devices might include… street lamps”)		
and with the plurality of visual indicators, (Funk ¶246 “Turning to Fig. 13C… the identified one or more devices might include… one or more traffic control signal devices… one or more electronic billboards, one or more digital street signs, or one or more display devices disposed through the population area”; Funk ¶248 “the identified one or more devices might include… street lamps”)		
the response path generator operable to: 
identify at least one location of the emergency condition within the restricted area (Funk ¶246 “the one or more traffic control signal devices, the one or more news media access devices, the one or more user devices associated with each of the one or more residents of the population area, the one or more electronic billboards, the one or more digital street signs, or the one or more display devices disposed through the population area to direct emergency response teams to locations of the disaster”)
based on 
input data received from the sensor device, 
the interface device, 
or both; (Funk 13A, 1310 “Receive , with the computing system , the at least one first sensor data from each of one or more IoT - capable devices via machine - to - machine communications , each of the( one or more loT - capable devices comprising the one or more first sensors that collect the at least one first sensor data”), Fig. 13A 1312 “Analyze , with the computing system , the at least one first sensor data to determine one or more first actions to be taken”, Fig. 13A 1314 “Identify , with the computing system , one or more devices disposed within the population area for performing the determined one or more first actions to be taken , based on the at least one first sensor data”; Funk ¶246 “based on detection of signs of disaster including, but not limited to at least one of a tornado, flooding, lightning storms, hurricanes, blizzards, fires, smog, meteor impact, airplane crash, automobile accident, construction accident, train accident, building collapse, dam breach, or terrorist attack, and/or the like”)
determine a target path through the pathway to the at least one location of the emergency condition  (Funk claim 8 “based on detection of signs of disaster comprising at least one of a tornado, flooding, lightning storms, hurricanes, blizzards, fires, smog, meteor impact, airplane crash, automobile accident, construction accident, train accident, building collapse, dam breach, or terrorist attack, autonomously controlling, with the computing system, each of the identified one or more devices to perform the one or more tasks comprises autonomously controlling, with the computing system, each of the at least one of the navigation system disposed in each of the one or more vehicles travelling on the roadway, the navigation system disposed in each of the one or more emergency response vehicles, the one or more traffic control signal devices, the one or more news media access devices, the one or more user devices associated with each of the one or more residents of the population area, the one or more electronic billboards, the one or more digital street signs, or the one or more display devices disposed through the population area to direct emergency response teams to locations of the disaster”)
select output visual signals for the plurality of visual indicators, (Funk ¶246 “Turning to Fig. 13C… the identified one or more devices might include… one or more traffic control signal devices… one or more electronic billboards, one or more digital street signs, or one or more display devices disposed through the population area”; Funk ¶248 “the identified one or more devices might include… street lamps”)		
wherein the output visual signals indicate a desired direction of travel along the target path; (Funk ¶249 “might comprise performing corresponding at least one of autonomously controlling, with the computing system, the one or more street lamps to turn on above and ahead of a predicted path of each of one or more vehicles)
and instruct each of the plurality of visual indicators to display a directional signal2 that is specified by the output visual signals.  (Funk ¶244 “sending control instructions to the one or more traffic control signal devices along the one or more roadways to change the traffic control signals along particular directions at particular intersections”)

With respect to claim 6,
	Funk discloses:
further comprising a programmable logic controller, wherein the programmable logic controller comprises logic that, when executed, comprises the response path generator.  (Funk ¶268 “programmable logic controllers… may also be used”; Funk ¶249 “might comprise performing corresponding at least one of autonomously controlling, with the computing system, the one or more street lamps to turn on above and ahead of a predicted path of each of one or more vehicles block 1348), autonomously controlling, with the computing system, the one or more traffic control signal devices to allow a greater number of vehicles to continue past an intersection based on the predicted path of each of the greater number of vehicles while stopping a lesser number of vehicles moving along a cross-direction of the intersection for a predetermined period based on the predicted path of each of the lesser number of vehicles (block 1350),”)

	With respect to claim 7,
	Funk discloses:
wherein the programmable logic controller is coupled to each of the plurality of visual indicators.  (Funk ¶268 “programmable logic controllers… may also be used”; Funk ¶249 “might comprise performing corresponding at least one of autonomously controlling, with the computing system, the one or more street lamps to turn on above and ahead of a predicted path of each of one or more vehicles block 1348), autonomously controlling, with the computing system, the one or more traffic control signal devices to allow a greater number of vehicles to continue past an intersection based on the predicted path of each of the greater number of vehicles while stopping a lesser number of vehicles moving along a cross-direction of the intersection for a predetermined period based on the predicted path of each of the lesser number of vehicles (block 1350),”)

With respect to claim 8,
Funk discloses:
wherein the plurality of visual indicators comprise a plurality of traffic light devices. (Funk ¶249 “autonomously controlling, with the computing system, the one or more traffic control signal devices to allow a greater number of vehicles to continue past an intersection based on the predicted path of each of the greater number of vehicles while stopping a lesser number of vehicles moving along a cross-direction of the intersection for a predetermined period based on the predicted path of each of the lesser number of vehicles (block 1350),”)

With respect to claim 11,
	Funk discloses:
wherein the sensor device comprises a smoke detector device, a flame detector device, a gas detector device, or a combination thereof. (Funk ¶165 “the one or more air quality sensors, the one or more flame detectors, the one or more carbon monoxide detectors, the one or more smoke detectors”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 9, 12-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Funk in view of Nonami (JP2001319297A1)(hereinafter “Nonami”)(for claim mapping see attached PDF titled “translation_of_JP2001319297A1”).
	With respect to claim 2,
	Funk discloses:
wherein the responsecl path generator is further operable to: identify at least one environmental factor at the restricted area; (Funk claim 8 “based on detection of signs of disaster comprising at least one of a tornado, flooding, lightning storms, hurricanes, blizzards, fires, smog, meteor impact, airplane crash, automobile accident, construction accident, train accident, building collapse, dam breach, or terrorist attack”)
Funk fails to explicitly disclose:
Wherein the path to the location of the emergency condition is based on a probability of effecting or being effected by the emergency condition; 
However, Nonami, from the same field of endeavor, discloses:
Wherein the path to the location of the emergency condition is based on a probability of effecting or being effected by the emergency condition; (Nonami ¶5 “there is a risk of secondary disaster due to smoke and hot air even if the vehicle arrives at the fire site in the leeward direction”; Nonami ¶12 “the navigation unit predicts smoke and fire flow direction at the time of fire based on wind direction information near the destination received from the headquarters device, searches for an approach route from the windward side, and displays it on the map screen together with the vehicle position.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the navigation system that avoids travelling through smoke, as taught by Nonami, in the system of Funk, in order to improve timeliness to reach an emergency location, as well as improve safety (Nonami ¶2 “to quickly reach a destination and avoid danger”).

	With respect to claim 3,
	Funk in view of Nonami discloses:  
wherein the response path generator is further operable to: 
identify the at least one environmental factor as a wind direction; and determine the target path through the pathway such that the target path is not downwind of location of the emergency condition.  (Nonami ¶12 “the navigation unit predicts smoke and fire flow direction at the time of fire based on wind direction information near the destination received from the headquarters device, searches for an approach route from the windward side, and displays it on the map screen together with the vehicle position.”)

With respect to claim 4,
Funk in view of Nonami discloses:
a wind direction sensor, and wherein the response path generator is further operable to identify the wind direction from input received from the wind direction sensor.  (Funk ¶246 “one or more wind sensors”; Nonami ¶11 “wind direction information near the destination received from the headquarters device”; Nonami ¶18 “When a disaster occurs, the host computer 3 transmits the wind direction data from the wireless device 5 via the AVM unit 4”)

	With respect to claim 9,
Funk discloses:
An interface device (Funk Fig. 15 “IoT-Capable Device”) 
Funk fails to explicitly disclose:
An interface device coupled to the programmable logic controller 
However, Nonami, from the same field of endeavor, discloses:
An interface device coupled to the programmable logic controller (Nonami ¶3 “an input/output unit 15a provided with an input key for selection a destination… map data of the area designated by the input key… supplied to the display 19a via the main controller 13a”)
Accordingly , it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the interface device coupled with a programmable logic controller, as taught by Nonami, in the system of Funk, in order to select destination and function settings, which allows a controller to display a map area as the vehicle progresses towards its destination. This improves ease of use (Nonami ¶3 “an input/output unit 15a provided with an input key for selecting a destination and function settings, and map data of the area designated by the input key is read from the CD-ROM and supplied to the display 19a via the main controller 13a. And a storage medium reading unit 17a for displaying a mark indicating the vehicle position at the center of the screen of the display 19a. The map data of the surrounding area is scrolled as the vehicle progresses and the map information of the vehicle position is constantly displayed”).

With respect to claim 12 and similarly 17,
Funk discloses:
An emergency responder guidance system for directing emergency responder vehicles in a restricted area, the system comprising:  (Funk ¶246 “based on detection of signs of disaster including , but not limited to at least one of a tornado , flooding , lightning storms , hurricanes , blizzards, fires, smog, meteor impact, airplane crash, automobile accident, construction accident, train accident, building collapse, dam breach, or terrorist attack, and / or the like, autonomously controlling, with the computing system, each of the identified one or more devices to perform the one or more tasks ( at block 1316 ) might comprise autonomously con trolling , with the computing system, each of the at least one of the navigation system disposed in each of the one or more vehicles travelling on the roadway, the navigation system disposed in each of the one or more emergency response vehicles, the one or more traffic control signal devices , the one or more news media access devices, the one or more user devices associated with each of the one or more residents of the population area, the one or more electronic billboards , the one or more digital street signs, or the one or more display devices disposed through the population area to direct emergency response teams to locations of the disaster while directing residents and other people away from the disaster”)
a sensor device, (Funk ¶55 “implement emergency response measures in response to at least one of fire or gas contamination at the customer premises . The one or more first sensors of the two or more IoT - capable devices might each comprise one or more temperature sensors , one or more air quality sensors , one or more flame detectors , one or more carbon monoxide sensors , one or more smoke detectors , one or more airflow sensors , one or more humidity sensors , one or more cameras , or one or more motion detectors , and / or the like”)
an interface device, (Funk ¶29 “IoT human interface device might comprise one or more of the aforementioned IoT capable sensors”)
or both, (Funk ¶29 “IoT human interface device might comprise one or more of the aforementioned IoT capable sensors”)
disposed in the restricted area (Funk ¶27 “the customer premises might comprise a home, building, or other customer premises structure (e.g., business premises, commercial office, school, industrial building, etc.), and/or the like. The computing system associated with implementing smart home, building, or customer premises functionality, in some cases , might includ , without limitation, at least one of an IoT human interface device”; Funk ¶29 “, the IoT - capable devices or household devices might comprise one or more of the aforementioned IoT - capable sensors”; Funk ¶141 “a customer premises 200… in which might comprise… control or management nodes 255 (including, without limitation, IoT human interface devices… and/or the like”; Funk ¶142 “the control or management nodes 255… which might be IoT-capable versions of such devices and systems, and/or with IoT-capable sensors that might be embodied within on or more of these devices or systems”)
and operable to provide an indication of an emergency condition in the restricted area; (Funk ¶164 “perform one or more tasks ( at block 440 ) might comprise autonomously controlling , with the computing system , each of the identified one or more household devices to implement emergency response measures in response to at least one of fire or gas contamination at the customer premises ( block 480 )”; Funk ¶165 “in response to detecting fire within the customer premises , using at least one of the one or more temperature sensors , the one or more air quality sensors , the one or more flame detectors , the one or more carbon monoxide sensors , the one or more smoke detectors , the one or more airflow sensors , the one or more humidity sensors , the one or more cameras , or the one or more motion detectors , and / or the like”)
a plurality of visual indicators each disposed at a plurality of different locations along pathway of the restricted area; (Funk ¶109 “performing corresponding at least one of autonomously controlling , with the computing system , the one or more street lamps to turn on above and ahead of a predicted path of each of one or more vehicles and to turn off a predetermined number of street lamps behind the predicted path of each of the one or more vehicles ; autonomously controlling , with the computing system , the one or more traffic control signal devices to allow a greater number of vehicles to continue past an intersection based on the predicted path of each of the greater number of vehicles while stopping a lesser number of vehicles moving along a cross - direction of the intersection for a predetermined period based on the predicted path of each of the lesser number of vehicles ; or autonomously controlling , with the computing system , the one or more dynamic lane change markers on the one or more roadways to dynamically change lane markers to control flow of the one or more vehicles along the one or more roadways”; Funk ¶244 “sending control instructions to the one or more traffic control signal devices along the one or more roadways to change the traffic control signals along particular directions at particular intersections (block 1326), dynamically changing lane markers along the one or more roadways (block 1328; as described in detail above with respect to FIGS. 8-10), or rerouting a first set of vehicles along a first alternate or alternative path while rerouting a second set of vehicles along a second alternate or alternative path and so on (block 1330).”; Funk Fig 13C, 1316 “Autonomously control, with the computing system, each of the identified one or more devices to perform one or more tasks, IJ based on the determined one or more first actions to be taken”; Funk ¶246 “Turning to Fig. 13C… the identified one or more devices might include… one or more traffic control signal devices… one or more electronic billboards, one or more digital street signs, or one or more display devices disposed through the population area”)
and a response path generator3 communicatively coupled with the sensor device, (Funk ¶249 “might comprise performing corresponding at least one of autonomously controlling, with the computing system, the one or more street lamps to turn on above and ahead of a predicted path of each of one or more vehicles block 1348), autonomously controlling, with the computing system, the one or more traffic control signal devices to allow a greater number of vehicles to continue past an intersection based on the predicted path of each of the greater number of vehicles while stopping a lesser number of vehicles moving along a cross-direction of the intersection for a predetermined period based on the predicted path of each of the lesser number of vehicles (block 1350),”)
 the interface device, 
or both, (Funk Fig 13C, 1316 “Autonomously control, with the computing system, each of the identified one or more devices to perform one or more tasks, based on the determined one or more first actions to be taken”; Funk ¶246 “Turning to Fig. 13C… the identified one or more devices might include… one or more traffic control signal devices… one or more electronic billboards, one or more digital street signs, or one or more display devices disposed through the population area”; Funk Fig. 13C, 1336 “Based on detection of signs of disaster comprising at least one of a tornado, flooding, lightning storms, hurricanes, blizzards, fires, smog, meteor impact, airplane crash, automobile accident, construction accident, train accident, building collapse, dam breach, or terrorist attack, etc., autonomously control, with the computing system, each of the at least one of the navigation system disposed in each of the one or more vehicles travelling on the roadway, the navigation system disposed in each of the one or more emergency response vehicles, the one or more traffic control signal devices, the one or more news media access devices, the one or more user devices associated with each of the one or more residents of the population area, the one or more electronic billboards, the one or more digital street signs, or the one or more display devices disposed through the population area to direct emergency response teams to locations of the disaster while directing residents and other people away from the disaster”; Funk ¶248 “the identified one or more devices might include… street lamps”)		
and with the plurality of visual indicators, (Funk ¶246 “Turning to Fig. 13C… the identified one or more devices might include… one or more traffic control signal devices… one or more electronic billboards, one or more digital street signs, or one or more display devices disposed through the population area”; Funk ¶248 “the identified one or more devices might include… street lamps”)		
the response path generator operable to: 
identify at least one location of the emergency condition within the restricted area (Funk ¶246 “the one or more traffic control signal devices, the one or more news media access devices, the one or more user devices associated with each of the one or more residents of the population area, the one or more electronic billboards, the one or more digital street signs, or the one or more display devices disposed through the population area to direct emergency response teams to locations of the disaster”)
based on 
input data received from the sensor device, 
the interface device, 
or both; (Funk 13A, 1310 “Receive , with the computing system , the at least one first sensor data from each of one or more IoT - capable devices via machine - to - machine communications , each of the( one or more loT - capable devices comprising the one or more first sensors that collect the at least one first sensor data”), Fig. 13A 1312 “Analyze , with the computing system , the at least one first sensor data to determine one or more first actions to be taken”, Fig. 13A 1314 “Identify , with the computing system , one or more devices disposed within the population area for performing the determined one or more first actions to be taken , based on the at least one first sensor data”; Funk ¶246 “based on detection of signs of disaster including, but not limited to at least one of a tornado, flooding, lightning storms, hurricanes, blizzards, fires, smog, meteor impact, airplane crash, automobile accident, construction accident, train accident, building collapse, dam breach, or terrorist attack, and/or the like”)
identify at least one environmental factor at the restricted area; (Funk claim 8 “based on detection of signs of disaster comprising at least one of a tornado, flooding, lightning storms, hurricanes, blizzards, fires, smog, meteor impact, airplane crash, automobile accident, construction accident, train accident, building collapse, dam breach, or terrorist attack”)
determine a target path through the pathway to the at least one location of the emergency condition  (Funk claim 8 “based on detection of signs of disaster comprising at least one of a tornado, flooding, lightning storms, hurricanes, blizzards, fires, smog, meteor impact, airplane crash, automobile accident, construction accident, train accident, building collapse, dam breach, or terrorist attack, autonomously controlling, with the computing system, each of the identified one or more devices to perform the one or more tasks comprises autonomously controlling, with the computing system, each of the at least one of the navigation system disposed in each of the one or more vehicles travelling on the roadway, the navigation system disposed in each of the one or more emergency response vehicles, the one or more traffic control signal devices, the one or more news media access devices, the one or more user devices associated with each of the one or more residents of the population area, the one or more electronic billboards, the one or more digital street signs, or the one or more display devices disposed through the population area to direct emergency response teams to locations of the disaster”)
based on 
the at least one environmental factor (Funk claim 8 “based on detection of signs of disaster comprising at least one of a tornado, flooding, lightning storms, hurricanes, blizzards, fires, smog, meteor impact, airplane crash, automobile accident, construction accident, train accident, building collapse, dam breach, or terrorist attack”)
select output visual signals for the plurality of visual indicators, (Funk ¶246 “Turning to Fig. 13C… the identified one or more devices might include… one or more traffic control signal devices… one or more electronic billboards, one or more digital street signs, or one or more display devices disposed through the population area”; Funk ¶248 “the identified one or more devices might include… street lamps”)		
wherein the output visual signals indicate a desired direction of travel along the target path; (Funk ¶249 “might comprise performing corresponding at least one of autonomously controlling, with the computing system, the one or more street lamps to turn on above and ahead of a predicted path of each of one or more vehicles)
and instruct each of the plurality of visual indicators to display a directional signal4 that is specified by the output visual signals.  (Funk ¶244 “sending control instructions to the one or more traffic control signal devices along the one or more roadways to change the traffic control signals along particular directions at particular intersections”)
Funk fails to explicitly disclose:
Wherein the path to the location of the emergency condition is based on a probability of effecting or being effected by the emergency condition; 
However, Nonami, from the same field of endeavor, discloses:
Wherein the path to the location of the emergency condition is based on a probability of effecting or being effected by the emergency condition; (Nonami ¶5 “there is a risk of secondary disaster due to smoke and hot air even if the vehicle arrives at the fire site in the leeward direction”; Nonami ¶12 “the navigation unit predicts smoke and fire flow direction at the time of fire based on wind direction information near the destination received from the headquarters device, searches for an approach route from the windward side, and displays it on the map screen together with the vehicle position.	”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the navigation system that avoids travelling through smoke, as taught by Nonami, in the system of Funk, in order to improve timeliness to reach an emergency location, as well as improve safety (Nonami ¶2 “to quickly reach a destination and avoid danger”).

With respect to claim 13, 
Funk in view of Nonami discloses:
wherein the response path generator is further operable to: 
identify the at least one environmental factor as a wind direction; and determine the target path through the pathway such that the target path is not downwind of location of the emergency condition.  (Nonami ¶12 “the navigation unit predicts smoke and fire flow direction at the time of fire based on wind direction information near the destination received from the headquarters device, searches for an approach route from the windward side, and displays it on the map screen together with the vehicle position.”)

With respect to claim 14,
Funk in view of Nonami discloses:
a wind direction sensor, and wherein the response path generator is further operable to identify the wind direction from input received from the wind direction sensor.  (Funk ¶246 “one or more wind sensors”; Nonami ¶11 “wind direction information near the destination received from the headquarters device”; Nonami ¶18 “When a disaster occurs, the host computer 3 transmits the wind direction data from the wireless device 5 via the AVM unit 4”)

With respect to claim 16, 
	Funk in view of Nonami discloses:
wherein the sensor device comprises a smoke detector device, a flame detector device, a gas detector device, or a combination thereof.  (Funk ¶165 “the one or more air quality sensors, the one or more flame detectors, the one or more carbon monoxide detectors, the one or more smoke detectors”)
	
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Funk in view of Nonami, further in view of Wang (US20190155285A1)(hereinafter “Wang”).
	With respect to claim 5,
	Funk in view of Nonami discloses:
wherein the response path generator is further operable to: identify at least one environmental factor at the restricted area; (Funk claim 8 “based on detection of signs of disaster comprising at least one of a tornado, flooding, lightning storms, hurricanes, blizzards, fires, smog, meteor impact, airplane crash, automobile accident, construction accident, train accident, building collapse, dam breach, or terrorist attack”)
Funk in view of Nonami fails to explicitly disclose: 
identify the at least one environmental factor as a flammable material stored at a storage location
and determine the target path through the pathway such that the target path maintains a distance from the storage location
However, Wang, from the same field of endeavor, discloses:
the response path generator is further operable to: identify the at least one environmental factor as a flammable material stored at a storage location5 with the restricted area; (Wang ¶54 “The information can be used to query the thermal imaging cameras or passive infrared sensors to determine if there is a fire condition in the vicinity, such as burning of bush, tree, or even vehicles”)
and determine the target path through the pathway such that the target path maintains a distance6 from the storage location.  (Wang ¶54 “Based on the cross-checking results of the CSC, the CCU can control the automobile to change lanes to keep distance from the fire condition”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement determining a target path such that the target path maintains a distance from the flammable material at a storage location, as taught by Wang, in the system of Funk in view of Nonami, in order to improve safety of the emergency responder drivers (Wang ¶63 “In such cases, the sensors/processors are querying the human drivers to form a unique form of CSC. Such usage of sensors and processors for the interaction with the drivers can enhance the safety”).

With respect to claim 15,
Funk in view of Nonami discloses:
wherein the response path generator is further operable to: identify at least one environmental factor at the restricted area; (Funk claim 8 “based on detection of signs of disaster comprising at least one of a tornado, flooding, lightning storms, hurricanes, blizzards, fires, smog, meteor impact, airplane crash, automobile accident, construction accident, train accident, building collapse, dam breach, or terrorist attack”)
Funk in view of Nonami fails to explicitly disclose: 
identify the at least one environmental factor as a flammable material stored at a storage location
and determine the target path through the pathway such that the target path maintains a distance from the storage location
However, Wang, from the same field of endeavor, discloses:
the response path generator is further operable to: identify the at least one environmental factor as a flammable material stored at a storage location7 with the restricted area; (Wang ¶54 “The information can be used to query the thermal imaging cameras or passive infrared sensors to determine if there is a fire condition in the vicinity, such as burning of bush, tree, or even vehicles”)
and determine the target path through the pathway such that the target path maintains a distance8 from the storage location.  (Wang ¶54 “Based on the cross-checking results of the CSC, the CCU can control the automobile to change lanes to keep distance from the fire condition”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement determining a target path such that the target path maintains a distance from the flammable material at a storage location, as taught by Wang, in the system of Funk in view of Nonami, in order to improve safety of the emergency responder drivers (Wang ¶63 “In such cases, the sensors/processors are querying the human drivers to form a unique form of CSC. Such usage of sensors and processors for the interaction with the drivers can enhance the safety”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Funk in view of Nonami, further in view of Peng (US20100291883A1)(hereinafter “Peng”).
	With respect to claim 10,
	Funk in view of Nonami discloses:
An interface device (Funk Fig. 15 “IoT-Capable Device”) coupled to the programmable logic controller (Nonami ¶3 “an input/output unit 15a provided with an input key for selection a destination… map data of the area designated by the input key… supplied to the display 19a via the main controller 13a”)
Funk in view of Nonami fails to explicitly disclose:
each of the plurality of buttons, switches, or both identifies an individual location in the restricted area; and activation of one of the plurality of buttons, switches, or both indicates the at least one location of the emergency condition.  
However, Peng, from the same field of endeavor, discloses: 
each of the plurality of buttons, switches, or both identifies an individual location in the restricted area; and activation of one of the plurality of buttons, switches, or both indicates the at least one location of the emergency condition (Peng ¶¶14-15 “The portable radio 102 includes an antenna 110 and a plurality of knobs, switches and programmable buttons…  the portable radio 102 may be used to generate an emergency alert in case of an emergency situation, such as fire, rescue operation etc. The portable radio 102 includes an emergency button 130 positioned such that an emergency alert can be generated by hitting a portion of the portable radio 102 having the emergency button 130 against a surface that is strong enough to depress the emergency button 130… ”; Peng ¶18 “the dispatcher 106 receives an emergency signal that includes an emergency identification number of the portable radio 102 in case of the emergency situation. The emergency identification number is utilized to determine a geographical location of the portable radio 102. For example, position/location of a firefighter using the portable radio 102”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the activation of one of the plurality of buttons to indicate the at least one location of the emergency condition, as taught by Peng, in the system of Funk in view of Nonami, so that in an emergency situation, individuals in peril can be rescued – thus improving safety (Peng ¶15 “activation of one of the plurality of buttons, switches, or both indicates the at least one location of the emergency condition”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARVILLE ALBERT HOLLINGSWORTH IV/Examiner, Art Unit 3667                               
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1There is no limiting definition for a “response path generator” provided in the specification. However, its functions can include illuminating lights as visual indicators, such as traffic lights; i.e., spec. ¶35 “Each traffic direction light of the visual indicators 130 may receive control input signals from the controller 114 that may cause one or more of light 132, light 134, and light 136 to illuminate. The response path generator 120 may determine the state for each of light 132, light 134, and light 136 as described herein.”
        2 Spec. ¶33 “The plurality of visual indicators 130 may comprise… traffic direction lights”
        3 Spec. ¶35 “Each traffic direction light of the visual indicators 130 may receive control input signals from the controller 114 that may cause one or more of light 132, light 134, and light 136 to illuminate. The response path generator 120 may determine the state for each of light 132, light 134, and light 136 as described herein.”
        4 Spec. ¶33 “The plurality of visual indicators 130 may comprise… traffic direction lights”
        5 The specification does not provide a limiting definition for the term “storage location”.
        6 In view of the current 112(b) rejection.
        7 The specification does not provide a limiting definition for the term “storage location”.
        8 In view of the current 112(b) rejection.